IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Wendy Glazewski,                               :
                             Petitioner        :
                                               :
                      v.                       :    No. 822 C.D. 2016
                                               :    Submitted: September 2, 2016
Unemployment Compensation                      :
Board of Review,                               :
                    Respondent                 :



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE JOSEPH M. COSGROVE, Judge




OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE COHN JUBELIRER                             FILED: December 28, 2016


       Wendy Glazewski (Claimant) petitions for review of an Order of the
Unemployment Compensation (UC) Board of Review (Board) affirming a UC
Referee’s (Referee) Decision finding Claimant ineligible for UC benefits pursuant
to Section 402(e) of the UC Law (Law).1 On appeal,2 Claimant argues that the

       1
          Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §
802(e). Section 402(e) provides that an employee is ineligible for UC benefits if “h[er]
unemployment is due to h[er] discharge or temporary suspension from work for willful
misconduct connected with h[er] work.” Id.
        2
          Claimant’s brief is somewhat difficult to follow. For example, there are no headings or
sections within her Argument section that correspond to her Statement of Questions Involved.
Nevertheless, we have read through Claimant’s brief, and have tried to address the arguments
that Claimant raises.
Board erred in finding her ineligible because: (1) Commercial Acceptance
Company (Employer) did not satisfy its burden of proving willful misconduct
because her actions did not amount to insubordination, or willful misconduct; (2)
even if Claimant did violate Employer’s reasonable directive, she had good cause
for doing so; and (3) the Board erred in finding Claimant ineligible for benefits.
Because we conclude that Claimant has not established good cause for not
complying with Employer’s reasonable directive, we affirm.
      Claimant was employed by Employer as a full-time bookkeeper from March
23, 2015 until February 15, 2016. Claimant filed an internet claim for UC benefits
on February 16, 2016, stating that she was discharged for violating Employer’s
work rule to “not . . . communicate with the collection staff.” (Internet Initial
Claims, R. Item 2.) Claimant stated that she took over the duties of the Vice
President of Employer, which included enforcing rules regarding bonuses for
collectors. (Id.) Claimant explained that once she started enforcing the rules, the
collectors became very hostile towards her, and it made her job very difficult. (Id.)
As a result, Claimant stated that on February 15, 2016, she wrote a 3-page letter
“asking the collectors to highlight or note things that would save [her] time and
extra work due to things being overlooked[,]” and the next day, she was fired. (Id.)
Claimant asserted that Employer’s “special rule” to no longer communicate with
the collection staff applied only to her and was not uniformly enforced against any
other employee in the company. (Claimant Questionnaire, R. Item 2.)
      Employer responded to Claimant’s claim for UC benefits stating that
Claimant was discharged for insubordination and her “[r]efusal to follow
instruction. After numerous warnings . . . [C]laimant continued to circumvent
management and write degrading notes [and] letters to co-workers[.]” (Employer


                                         2
Questionnaire, R. Item 3.) Employer attached an email dated November 6, 2015,
from Employer’s President, Carl Succa, to Claimant directing her to discontinue
writing notes to the collection staff, the 3-page letter and two other letters written
by Claimant to her co-workers, the “Disciplinary Action” section of Employer’s
handbook listing insubordination as an example of misconduct that may lead to
disciplinary action up to and including termination, and Employer’s “Conflict
Resolution Procedures” indicating that Claimant read Employer’s personnel
policies and employee handbook and signed those documents on March 23, 2015.
(Id.)   In response to the UC Service Center’s oral interview question asking
Claimant why she sent the 3-page letter after being instructed not to do so,
Claimant responded that she went to Employer’s President, Vice President of
Administration, and the Collections Manager on numerous occasions to tell them
about the collectors’ continued failure to do their jobs without error. (Record of
Oral Interview, R. Item 4.)
        The UC Service Center issued a Notice of Determination on March 7, 2016,
finding Claimant ineligible for benefits pursuant to Section 402(e) of the Law.
(Notice of Determination, R. Item 5.) The UC Service Center determined that
“Claimant was discharged for insubordination” for “sending a note to the collectors
with instructions and complaints.” (Id.) Thus, Claimant’s actions constituted
willful misconduct, and “Claimant [did] not show[] good cause for her actions.”
(Id.) Accordingly, the UC Service Center concluded that Claimant was ineligible
for benefits beginning with the waiting week ending February 20, 2016. (Id.)
        Claimant appealed to the Referee asserting that Employer’s work rule was
unreasonable and that she had good cause for violating it. (Petition for Appeal, R.
Item 6.) A hearing on Claimant’s appeal was held before the Referee on March 30,


                                          3
2016. (Notice of Hearing, R. Item 9.) Employer appeared with its Tax Consultant
Representative (Tax Consultant), one witness, Employer’s President (President),
and an observer. Claimant appeared on her own behalf.
      Claimant testified that President told her numerous times that her pointing
out the errors of the collection staff hurt their feelings and affected their morale.
(Hr’g Tr. at 12, R. Item 10.) Claimant explained that President told her to stop
writing on the collection forms, so she started writing on post-its and then she
wrote the two other letters and the 3-page letter. (Id.) Claimant admitted that her
Employer told her not to write the letters, and further that her writing of the 3-page
letter was a violation of Employer’s directive. (Id. at 12, 16.) Claimant stated that
she wrote the 3-page letter only after complaining about the collection staff’s
errors to her supervisors, including President, numerous times a day, but the errors
persisted and increased in number.        (Id. at 13.)   Claimant testified that her
workload increased significantly during tax season and that she needed the help of
the collection staff to avoid making errors. (Id.) Claimant noted that she did not
have permission to write the letter. (Id. at 14.)
      Claimant further testified that she was tasked with enforcing collection staff
rules and that her only recourse in dealing with the errors was to mark them as
“replacements,” which affected the collectors’ bonuses. (Id. at 14, 17.) She stated
that the rules were not enforced by her predecessor despite her being told the rules
had been enforced, and as a result of her enforcement of the rules, the collection
staff started acting nasty and hostile towards Claimant and she experienced
“extreme mental anxiety” because of the tension. (Id. at 14-15.) Claimant stated
that she reported such treatment by the collection staff many times, but nothing
was ever done about the way she was being treated.           (Id. at 15.)   Claimant


                                           4
explained that she followed the conflict resolution procedures in the handbook in
reporting what was happening, but she “was left not knowing what else to do when
[she] did everything according to the handbook.” (Id.) Claimant testified that she
did not have President review the 3-page letter before she distributed it because it
was clear that “he did not have my back, that he had the collectors’ back.” (Id. at
16.) Claimant stated that after the September 15, 2015 memo written by President
was distributed, which outlined policy changes and clarifications for all staff
members, the “collectors continued on a daily basis . . . to make the same errors
and omissions without any consequence.” (Id. at 19; Employer Ex. 1.)
      President testified that Claimant “violate[d] a previous instruction” when she
wrote the 3-page letter and gave it to the collection staff. (Hr’g Tr. at 6.) President
stated that Claimant “reviewed and signed the employee handbook upon the
beginning of her employment in March of 2015” and that she was, thus, aware of
the work rule indicating that insubordination may result in discipline up to and
including termination. (Id.) President explained that Claimant’s action in writing
the 3-page letter and giving it to approximately 20 co-workers was insubordination
under Employer’s policy because she was instructed multiple times regarding her
communication with staff over the course of several months.             (Id. at 7, 9.)
President also noted that Claimant does not have any management authority over
the collection staff. President indicated that the problem with Claimant’s notes
were that “they were often derogatory in tone and they were a negative influence
on the morale of the entire staff.” (Id.)
      President testified about the September memo he wrote to the collection
staff, with Claimant’s assistance, explaining how errors would be handled and
updating Employer’s previous error policy. (Id.; Employer Ex. 1.) President


                                            5
stated that Claimant kept sending notes and letters to the staff after he issued the
September memo. (Hr’g Tr. at 8.) According to President, in November 2015, he
took it upon himself to “send [Claimant] an email specifically asking her not to
write notes of any kind to the collection staff.” (Id. at 9.) Despite President’s
instructions, President testified that Claimant gave the “angry and condescending”
letter to her co-workers on February 15, 2016 anyway, and he did not find out
about it until he was confronted “by a number of disgruntled collection staff” later
that evening. (Id. at 10.)
        Based on the parties’ testimony, the Referee found that Claimant
“deliberately violated the [E]mployer’s [insubordination] policy and disregarded
the standards of behavior which . . . [E]mployer ha[d] a right [to] expect of an
employee.”     (Referee Decision at 2.)       The Referee concluded that because
Claimant was not given permission to write or distribute the letter to the collection
staff, Claimant did not establish good cause for her conduct.            (Id. at 3.)
Accordingly, the Referee affirmed the UC Service Center’s determination and
concluded that Claimant was ineligible for benefits under Section 402(e) of the
Law. (Id.) Claimant appealed to the Board.
        In her appeal to the Board, Claimant argued she was not afforded the
opportunity to present all of her testimony or to explain relevant evidence that
proved that she had good cause for writing the 3-page letter that caused her
termination. (Petition for Appeal to the Board, R. Item 12.) Claimant requested a
remand hearing in order for her to re-present her testimony and evidence. (Id.)
        The Board affirmed the Referee’s Decision, but made its own findings of
fact:



                                          6
1.   The claimant was last employed as a full-time bookkeeper by
     Commercial Acceptance Co. from March 23, 2015, until February 15,
     2016, at a final rate of $18.00 per hour.

2.   The employer is a collection agency.

3.   The employer’s handbook states that insubordination is subject to
     discipline up to and including termination.

4.   The claimant was aware of this rule.

5.   As the bookkeeper, the claimant was tasked with documenting errors
     the collection staff made on forms.

6.   Certain errors could affect the collection staff members’ bonuses.

7.   The bookkeeper did not have management authority over the
     collections staff.

8.   After the bookkeeper issued several condescending memos to the
     collections staff regarding alleged errors, the president issued a memo
     addressing the entire staff.

9.   The memo, dated September 15, 2015, outlined how errors should be
     tracked and various policies related to errors and forms.

10. The president directed the claimant to stop writing notes of any kind to
    the collection staff.

11. The claimant began writing notes on post-it notes and giving them to
    the collectors.

12. On November 6, 2015, the president had a meeting with the claimant.
    The president directed the claimant to stop writing notes to the
    collections staff.

13. The president later sent the claimant an e-mail memorializing their
    conversation and reiterating the fact that the claimant should
    discontinue writing any and all notes to the collections staff.

14. On February 15, 2016, the claimant wrote a three page letter to the
    collections staff. The letter stated, in part, “[w]hen you consistently
    cost me time and extra work, I am not only hesitant to overlook your
                                   7
            simple mistakes, I am actually combing over your forms for every
            possible way to cost you bonus money to make up for the extra time
            and work you cost me.”

       15. The claimant printed the letter and left a copy in each collection staff
           member’s mailbox.

       16. The claimant did not have permission to issue the letter.

       17. On February 16, 2016, the employer discharged the claimant for
           insubordination.

(Board Decision at 3; Findings of Fact (FOF) ¶¶ 1-17.)                 The Board denied
Claimant’s request for a remand hearing, stating that Claimant had the opportunity
to present evidence, testify, and cross-examine Employer’s witness, all of which
she did. (Board Decision at 2.) The Board also noted that Claimant “was advised
of her rights, indicated that she understood her rights, and received a full and fair
hearing.” (Id. at 3; see Hr’g Tr. at 2.)
       The Board determined that Claimant was terminated for insubordination
pursuant to Employer’s Disciplinary Policy, of which she was aware, due to her
repeated failure to follow Employer’s directives to stop writing any and all notes to
the collection staff. (Board Decision at 3.) With respect to whether Claimant had
good cause for her actions, the Board found that “[C]laimant’s dissatisfaction with
. . . [E]mployer’s reaction or enforcement of the error policy was not good cause
for her insubordination.” (Id. at 4.) Thus, the Board concluded that Claimant is
ineligible for benefits under Section 402(e) of the Law. (Id., Conclusion of Law;
Board Order.) Claimant now petitions this Court for review of the Board’s Order.3

       3
         This Court’s scope of review is limited to determining whether constitutional rights
were violated, whether an error of law was committed, or whether necessary findings of fact
were supported by substantial evidence. Johns v. Unemployment Comp. Bd. of Review, 87 A.3d
1006, 1009 n.2 (Pa. Cmwlth. 2014). The Board is the factfinder in UC cases and is, thus,
                                                                             (Continued…)
                                             8
       On appeal, Claimant argues, generally, that her action in writing the 3-page
letter was not insubordination, and thus was not willful misconduct, because she
was not aware of the policy regarding insubordination, she was not warned of the
policy, and she was not warned of the consequences of insubordination.
(Claimant’s Br. at 10.) In the alternative, Claimant argues that she had good cause
for violating Employer’s policy. Claimant also argues that the Board erred in
denying her request for a remand hearing. In response, the Board argues that
substantial evidence supports the Board’s findings of fact, which are conclusive on
appeal, and the Board properly concluded that Claimant committed willful
misconduct and that she did not have good cause for her actions.
       Section 402(e) of the UC Law provides, in pertinent part, that “[a]n employe
shall be ineligible for compensation for any week . . . [i]n which h[er]
unemployment is due to h[er] discharge or temporary suspension from work for
willful misconduct connected with h[er] work.” 43 P.S. § 802(e). While the Law
does not define “willful misconduct,” our Court has defined it as:

       (1) a wanton or willful disregard for an employer’s interests; (2) a
       deliberate violation of an employer’s rules; (3) a disregard for
       standards of behavior which an employer can rightfully expect of an

empowered to make credibility determinations and resolve conflicts in the evidence presented.
Curran v. Unemployment Comp. Bd. of Review, 752 A.2d 938, 940 (Pa. Cmwlth. 2000). The
Board’s findings are conclusive on appeal if the record, as a whole, is supported by substantial
evidence. Mathis v. Unemployment Comp. Bd. of Review, 64 A.3d 293, 299 (Pa. Cmwlth.
2013). We view the record in the light most favorable to the party that prevailed before the
Board, and we afford that party the benefit of all reasonable inferences that can be drawn from
the evidence to determine if substantial evidence exists.           Big Mountain Imaging v.
Unemployment Comp. Bd. of Review, 48 A.3d 492, 494-95 (Pa. Cmwlth. 2012). “Substantial
evidence is such relevant evidence which a reasonable mind might accept as adequate to support
a conclusion.” Am. Gen. Life and Accident Ins. Co. v. Unemployment Comp. Bd. of Review,
648 A.2d 1245, 1248 (Pa. Cmwlth. 1994).

                                               9
       employee; or (4) negligence indicating an intentional disregard of the
       employer’s interest or an employee’s duties or obligations.

Phila. Parking Auth. v. Unemployment Comp. Bd. of Review, 1 A.3d 965, 968
(Pa. Cmwlth. 2010). The employer bears the burden of proving a claimant’s
willful misconduct. Spirnak v. Unemployment Comp. Bd. of Review, 557 A.2d
451, 453 (Pa. Cmwlth. 1989). Where an employer alleges willful misconduct
based on a claimant’s violation of a work rule or policy, the employer must prove
the existence of the rule, the reasonableness of the rule, and that the claimant
violated the rule. Ellis v. Unemployment Comp. Bd. of Review, 59 A.3d 1159,
1162 (Pa. Cmwlth. 2013). If an employer makes a showing of willful misconduct,
the burden shifts to the employee to establish good cause for his or her actions.
Phila. Parking Auth., 1 A.3d at 968. Whether a claimant has good cause for his or
her conduct is a question of law subject to our review and must be viewed in light
of all of the attendant circumstances, “including the reasons for his or her
noncompliance with the employer’s directives.”                Id.; see also Docherty v.
Unemployment Comp. Bd. of Review, 898 A.2d 1205, 1208-09 (Pa. Cmwlth.
2006). A claimant has good cause if his or her actions are justifiable or reasonable
under the circumstances. Docherty, 898 A.2d at 1208-09.
       We begin by addressing Claimant’s assertion that she did not get the
opportunity to present all of her testimony and evidence at the Referee hearing. 4
Claimant does not raise this as a specific question, but she does mention it in the
Argument section of her brief, and she previously raised it when she asked the


       4
          On June 14, 2016, Claimant filed an Application for Relief requesting that certain
documents be added to the record, which this Court denied without prejudice to allow Claimant
to argue in her brief why she was unable to introduce the documents at the Referee hearing via
order dated June 30, 2016.

                                             10
Board for a remand hearing. (Petition for Appeal, R. Item 12; Claimant’s Br. at
10-11, 20, 22-23.) In this regard, Claimant asserts in her brief that “she did not
realize ‘her turn’ had come [at the hearing]. In addition, [she] had prepared notes
to aid in covering the presentation of evidence and testimony she needed to cover
to make her case[,]” however, the Referee would not let Claimant read from her
notes. (Claimant’s Br. at 22.)     Claimant also asserts that she “did not get to
present her full case, almost all of her evidence was discarded as irrelevant.” (Id.
at 22-23.)
      Although we appreciate that the UC appeals process can be challenging,
especially for pro se litigants, our review of the record and hearing transcript
reveals that Claimant was afforded the opportunity to present her testimony and
additional evidence at the hearing. At the beginning of the hearing, the Referee
asked all of the parties if they received the Notice of Hearing explaining their
rights, to which Claimant answered that she did. (Hr’g Tr. at 2.) The Referee then
stated the following:

      I will repeat your rights to you.          Under the Pennsylvania
      Unemployment Compensation Law parties have certain rights. You
      have a right to be represented by an attorney or a non-legal
      representative of your choosing, you have a right to present testimony
      and evidence on your own behalf as well as that of witnesses, you
      have a right to question those witnesses, and you have a right to
      question witnesses of the opposing party.


(Id.) The Referee again asked if Claimant understood those rights, and Claimant
responded that she did understand. (Id.) The Claimant was given the opportunity
to question Employer’s witness, (id. at 11-12), and present her own testimony and
evidence, (id. at 12, 14, 20-21). Additionally, the Referee explained to Claimant

                                        11
that “[t]his is your opportunity” to present testimony. (Id. at 14.) Claimant further
contends that the Referee did not let her read from her prepared notes. The hearing
transcript reveals that, when Claimant asked “Shall I give my long testimony at
this point?[,]” the Referee replied, “Okay. I would prefer you not read from it but
just give me your testimony as to why [you did not ask for permission to send the
letter].” (Id.) Further, the Referee asked Claimant numerous times if she was
finished and if she had anything else, to which Claimant answered no. (Id. at 16,
20.)   The Referee did not prevent Claimant from presenting her testimony.
Claimant also attempted to enter a number of documents into the record, including
her handwritten notes documenting certain conversations and a doctor’s note. (Id.
at 21-23, 25.) Employer objected to those documents based on relevancy, and the
Referee sustained some but not all of the objections. (Id. at 22-23, 25-26.) The
Referee did permit the entry of a few pages of the employee handbook and
Claimant’s handwritten documentation of the errors made by the collection staff
into the record, over Employer’s objection, as support for the reasons why
Claimant wrote the letters. (Id. at 24.) Thus, we conclude that Claimant did have
ample opportunity to present her testimony and evidence at the hearing.
       Turning to the merits, Claimant argues that she did not commit willful
misconduct because she was not aware of the policy regarding insubordination, she
was not warned of the policy, and she was not warned of the consequences of
insubordination. In this regard, Claimant argues that Employer was not credible at
the Referee hearing and that there is no substantial evidence to support the Board’s
findings of fact that she was aware of and warned of the policy or the
consequences of violating that policy. However, Claimant did not testify at the
hearing that she was not aware of Employer’s insubordination policy. Further, in


                                         12
her brief, Claimant attempts to argue for the first time on appeal that she could not
have been expected to read and commit to memory the entire 24-page employee
handbook that she received and signed on March 23, 2015. (Claimant’s Br. at 10.)
We note that Claimant did introduce pages from the handbook as evidence, and did
not deny that she was warned repeatedly by Employer not to write any notes or
letters to the collection staff, and she admitted that she refused to follow
Employer’s directive. (FOF ¶¶ 10, 12-13, 16; Board Decision at 3; Hr’g Tr. at 7, 9,
12, 16.)
      Employer, on the other hand, presented evidence at the hearing that
established its Disciplinary Action policy, which listed insubordination as an
example of misconduct for which an employee may be disciplined up to and
including termination, and that Claimant was aware of the policy because “she
reviewed and signed the employee handbook upon the beginning of her
employment in March of 2015.” (FOF ¶¶ 3-4; Hr’g Tr. at 6; Disciplinary Action
Policy and Conflict Resolution Procedures, R. Item 3 (both attached to Employer
Questionnaire submitted in response to Claimant’s claim for UC benefits).)
Employer further established that Claimant violated Employer’s insubordination
policy by refusing to follow Employer’s reasonable directive to stop writing notes
and letters to the collection staff, and the Board, after review, determined that
Claimant did write a “condescending” and “angry” 3-page letter despite
Employer’s reasonable directive not to do so. (FOF ¶¶ 8, 10-15; Board Decision at
3; Hr’g Tr. at 6-7.) “It is axiomatic that the refusal of an employee to obey the
directive of his [or her] employer can constitute willful misconduct.” Baillie v.
Unemployment Comp. Bd. of Review, 413 A.2d 1199, 1201 (Pa. Cmwlth. 1980).



                                         13
      Additionally, Claimant argues that her action in writing the letter did not
constitute willful misconduct because she was provoked by the ongoing situation at
work that Employer would not address and that reflected poorly on both
Claimant’s work performance and on Employer. (Claimant’s Br. at 15.) Claimant
relies on Brown v. Unemployment Compensation Board of Review, 49 A.3d 933
(Pa. Cmwlth. 2012), as support.
      We find that the circumstances here are distinguishable from those in
Brown. In Brown, the claimant worked in a large warehouse with 605 employees
and was discharged for using the word “moron” on a battery sign to prevent his co-
workers from attempting to charge an inoperable battery, which could be
dangerous. The Board found the claimant to be ineligible for benefits because the
claimant violated Employer’s policy against threatening behavior toward fellow
employees as well as the standards of conduct every employer has the right to
expect of an employee. Id. at 936. A majority of this Court, however, reversed
and held that the claimant did not commit willful misconduct because his use of
the word “‘moron’ was neither threatening nor far outside the bounds [of] what
words might be spoken in a large and busy warehouse.” Id. at 938. The majority
also concluded that the claimant’s use of that word was de minimis and provoked
by the dangerous negligence of some unknown co-worker who attempted to charge
an inoperable battery. Id. at 939.
      Unlike in Brown, in which the claimant worked in a large and busy
warehouse, Claimant here worked at a small collections agency as a bookkeeper
and was previously directed numerous times to stop writing notes and letters to the
collection staff. Claimant disregarded Employer’s clear and reasonable directive
and, instead, wrote what Employer has characterized as a “condescending and


                                        14
angry” 3-page letter which she placed in each staff member’s mailbox. Our review
of Claimant’s 3-page letter likewise shows that, unlike in Brown, this was not a de
minimis violation of Employer’s clear directives. (R. Item 3.) “A conclusion that
the employee has engaged in disqualifying willful misconduct is especially
warranted in . . . cases where . . . the employee has been warned and/or
reprimanded for prior similar conduct.” Oyetayo v. Unemployment Comp. Bd. of
Review, 110 A.3d 1117, 1125 (Pa. Cmwlth. 2015) (quoting Ellis, 59 A.3d at 1163).
Thus, there is substantial evidence of record showing that Employer met its burden
of proving willful misconduct.
       As for Claimant’s contention that the Board erred in finding Employer
credible, and that its findings are not supported by substantial evidence, we note
that it is well-settled that the Board is the ultimate factfinder in UC cases and is,
thus, empowered to make credibility determinations and resolve conflicts in the
evidence presented. Curran v. Unemployment Comp. Bd. of Review, 752 A.2d
938, 940 (Pa. Cmwlth. 2000). The Board here found Employer’s testimony and
evidence, including Claimant’s 3-page, single-spaced letter to the collection staff,
to be more credible than the testimony and evidence offered by Claimant, which it
was empowered to do. As such, the Board did not err in concluding that Employer
met its burden of proving willful misconduct, and the burden shifted to Claimant to
establish good cause for her actions. Phila. Parking Auth., 1 A.3d at 968.
      Claimant next argues that even if she did commit willful misconduct, she
had good cause for her actions because Employer failed to take action with regard
to the collection staff’s repeated errors, and this affected her ability to do her job
and her emotional and physical well-being.         (Claimant’s Br. at 12, 17-18.)
Claimant asserts that she experienced “extreme mental anxiety” due to her work


                                         15
environment, which led to her hospitalization for an ulcer and a complete intestinal
blockage. (Hr’g Tr. at 25.) However, our review of the record in this case, when
viewed in the light most favorable to Employer, demonstrates that there is
substantial evidence to support the Board’s determination that Claimant did not
have good cause for refusing to comply with Employer’s reasonable directive to
Claimant to stop writing notes and letters to the collection staff. Specifically, there
is no evidence that Claimant informed Employer of her medical conditions, which
she claims were caused by the stress she experienced at work due to the collection
staff’s inability to follow the rules, nor is there an explanation of why that would
constitute good cause for writing the 3-page letter admonishing her co-workers.
There is evidence, however, that Claimant’s actions in writing notes and letters,
“often derogatory in tone[,]” to the collection staff were “a negative influence on
the morale of the entire staff.” (Id. at 7.) The record also reflects that Claimant did
not have any managerial authority over the collection staff, and she did not have,
nor did she seek, permission from any of her superiors to write the letter. (FOF ¶¶
7, 16; Hr’g Tr. at 7, 14.) As such, we agree with the Board that Claimant’s
dissatisfaction with Employer’s management of its other employees does not
constitute good cause for her refusal to follow Employer’s reasonable directive.
Therefore, the Board did not err in finding Claimant ineligible for benefits pursuant
to Section 402(e) of the UC Law.


      Accordingly, the Board’s Order is affirmed.



                                          ________________________________
                                          RENÉE COHN JUBELIRER, Judge

                                          16
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Wendy Glazewski,                       :
                        Petitioner     :
                                       :
                   v.                  :   No. 822 C.D. 2016
                                       :
Unemployment Compensation              :
Board of Review,                       :
                    Respondent         :



                                     ORDER


     NOW, December 28, 2016, the May 4, 2016 Order of the Unemployment
Compensation Board of Review, entered in the above-captioned matter, is hereby
AFFIRMED.


                                       ________________________________
                                       RENÉE COHN JUBELIRER, Judge